 

Case 3:18-cv-01198-MPS Document 145 Filed 04/21/21 Page 1of1

 

 

Ari l 4 ZOQ/
__ | Dar Your enor = e —

——

Lim serving FLMC i Osborne i
nL ONACCTICUT, Lo AAVE WELIB. 2

= HEP. LC gls0 Gfa ‘Dora, 6 GAD iw a
eed ca fit a f36ths G —_ PENMED real ineat _
For YGP-Ld.
YEP B is. treated with. _pyree
xe ty of rtd ot Lb€ QUECHEE»

LZ Were Gil Led Wy Lue SA, of % GAM.
TAL, medica { Ware ae A WAGE COBY, bs Al
sale ZI get WI / SRD BLOT Ye March
202), Uhh math, Ca Came’, GALBY OAD HE
DTK, TOLD ME LPL 9. my BRD

Sof Hat clay. at
| Aone i ‘a@m- NO 32D SHOT.

“S%
You ne Start treat ment AMD pont.

kuash +7.
fain “ yaar g lel. LZ Ahh Your

AG OT PE /f—

——

 

 

 

 

/ — will Enep #348 Y

W Tr

 

 

Please HELL.

 
